Citation Nr: 0507307	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-16 247	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility to Department of Veterans Affairs (VA) 
benefits.




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant's spouse does not have verified military 
service with the United States (U. S.) Armed Forces.  He died 
in December 1993.  The appellant is his surviving spouse.

This appeal arises from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  In this decision, the 
RO determined that the appellant was not eligible to survivor 
benefits, as her spouse had no recognized active military 
service with the U. S. Armed Forces.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that her spouse had either active 
military service, or civilian employment, with a branch of 
the U. S. Government that is recognized as giving him 
veteran's status.  She has submitted as a U. S. Coast Guard 
(U.S. Merchant Mariner's Document) identification card.  This 
card failed to identify any dates of service with either 
organization.  In her substantive appeal received in June 
2003, the appellant reported that her husband had either 
served with, or was employed by, the U. S. Coast Guard in 
1947.

Under the provisions of 38 C.F.R. §§ 3.6 and 3.7 (2004), 
former members of the U.S. Coast Guard, and members with 
certain periods of defined service with the U.S. Merchant 
Marine (primarily during World War II), are recognized by VA 
has having active military service with the U. S. Armed 
Forces.  Unfortunately, VA has yet to attempt to verify what 
type of employment or service the spouse had with either the 
U. S. Coast Guard/Merchant Marine, or the dates of such 
service or employment.  On remand, the spouse's type of 
service/employment and dates of such should be confirmed.

In addition, the appellant should receive the appropriate 
duty to assist notification regarding this claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); see also Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following:

1.  Inform the appellant of (1) the 
information and evidence not of record that 
is necessary to substantiate her claim for 
eligibility to VA benefits; (2) the 
information and evidence that VA will seek 
to obtain on her behalf; (3) the 
information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  VA 
should specifically inform the appellant 
that in order to establish her claim she 
must present evidence of her spouse's 
active service, active duty for training, 
or inactive duty training with the U. S. 
Coast Guard; and/or that the spouse was a 
U. S. Merchant Seaman that served on 
blockships in support of Operation Mulberry 
(Normandy Invasion during World War II 
(June 1944)) or an American Merchant Marine 
in oceangoing service during the period of 
armed conflict from December 7, 1941 to 
August 15, 1945.  She should also be 
requested to submit all evidence in her 
possession that would verify whether the 
spouse had active service, or employment 
with, the U. S. Coast Guard/Merchant 
Marine; and the dates of such service 
and/or employment.  A copy of this 
notification must be associated with the 
claims file.  All evidence or responses 
received must be associated with the claims 
file.

2.  Contact the appropriate U. S. 
Government agencies/offices and request 
that the spouse's active service and/or 
employment with the U. S. Coast Guard and 
U. S. Merchant Marine be verified.  
Copies of the spouse's personnel records, 
to include his U. S. Coast Guard/Merchant 
Marine identification card, should be 
submitted with these requests.  Regarding 
any service with the U. S. Merchant 
Marine, any oceangoing service (to 
include ship and dates at sea) should 
also be verified.  If the appropriate 
agency and/or office cannot not provide 
such documentation or such records are 
unavailable, it should be requested to 
explicitly inform VA of this 
circumstance.  Development of this 
evidence should continue until VA can 
determine that these records do not exist 
or that further development would be 
futile.  All responses and evidence 
received must be associated with the 
claims file.  

3.  Thereafter, readjudicate the 
appellant's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




